 392319 NLRB No. 62DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondents have excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2We note that the judge inadvertently failed to conform the Orderwith the remedy and notice provisions of his decision in two re-
spects. We correct these mistakes.The House of the Good Samaritan d/b/a SamaritanMedical Center and Samaritan-Keep Nursing
Home, Inc. and Service Employees Inter-national Union, Local 721. Case 3±CA±18798October 24, 1995DECISION AND ORDERBYMEMBERSBROWNING, COHEN, ANDTRUESDALEOn July 14, 1995, Administrative Law Judge JesseKleiman issued the attached decision. The Respondents
filed exceptions and a supporting brief. The General
Counsel filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order as
modified.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondents, The
House of the Good Samaritan d/b/a Samaritan Medical
Center and Samaritan-Keep Nursing Home, Inc., Wa-
tertown, New York, their officers, agents, successors,
and assigns, shall take the action set forth in the Order
as modified.1. Substitute the following for paragraph 1(i).
``(i) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
rights guaranteed them by Section 7 of the Act.''2. Substitute the following for paragraph 2(a).
``(a) Maintain in effect the terms and conditions ofemployment specified in the now-expired collective-
bargaining agreement concerning the technician unit
unless they bargain to agreement or good-faith impasse
with the Union and recognize and bargain with the
Union as the exclusive representative of the employees
in the technician unit.''3. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
assist employees in the promotion,presentation, and circulation of a petition to decertify
Service Employees International Union, Local 721 as
the collective-bargaining representative of our employ-
ees in the technician unit.WEWILLNOT
refuse to bargain with the Union ingood faith by withdrawing recognition from the Union
regarding the technician unit.WEWILLNOT
refuse to bargain in good faith by re-fusing, on request, to furnish, in a timely and reason-ably diligent manner, information relevant and nec-
essary to the Union's performance as the exclusive
representative of the employees in the technician unit
or any other unit found appropriate under Section 9(b)
of the Act for purposes of collective bargaining.WEWILLNOT
refuse to bargain in good faith by re-fusing to provide bargaining dates, in a timely and rea-
sonably diligent manner, for the commencement of ne-
gotiations regarding the employees in the technician
unit.WEWILLNOT
coercively interrogate our employeesabout their union activities or membership.WEWILLNOT
threaten employees with dischargeeven if they are represented by the Union.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
maintain in effect the terms and conditionsof employment specified in the now-expired collective-
bargaining agreement concerning the technician unit
unless we bargain to agreement or good-faith impasse
with the Union, and WEWILL
recognize and, on re-quest, bargain with the Union as the exclusive rep-
resentative of the employees in the technician unit con-
cerning the terms and conditions of employment and,
if an understanding is reached, embody the understand-
ing in a signed agreement.VerDate 12-JAN-9915:25 Jul 29, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31962apps04PsN: apps04
 393SAMARITAN MEDICAL CENTER1The parties thereafter negotiated a successor collective-bargainingagreement concerning the LPNs.2Brown acknowledged that while she left brief messages for Ryanto call her, she did not mention that the call was in regard to nego-
tiations. However, Joanne Peffer, an administrative assistant to Ryan,
responsible for answering Ryan's phone, denied receiving any tele-
phone messages during this period from Brown except on May 6,
1994, and this call did not concern negotiations.WEWILL
, on request, provide the Union with rel-evant bargaining information, in a timely and reason-
ably diligent manner, requested in a June 27, 1994 let-
ter, regarding the technician unit.WEWILL
, on request, provide the Union, in a timelyand reasonably diligent manner, with bargaining dates
for the commencement of negotiations for a collective-
bargaining agreement regarding the technician unit.THEHOUSEOFTHE
GOODSAMARITAND/B/ASAMARITANMEDICALCENTERANDSAMARITAN-KEEPNURSINGHOME,INC.Doren G. Goldstone, Esq., for the General Counsel.Richard M. Chapman and Laura M. Purcell, Esqs., for theRespondent.Mitchel B. Cramer, Esq., for the Charging Party.DECISIONSTATEMENTOFTHE
CASEJESSEKLEIMAN, Administrative Law Judge. On the basisof a charge and amended charge filed on August 29 and Oc-
tober 21, 1994, respectively, in Case 3±CA±18798 by Serv-
ice Employees International Union, Local 721 (the Union), a
complaint and notice of hearing was issued on November 14,
1994, against The House of the Good Samaritan d/b/a Sa-
maritan Medical Center and Samaritan-Keep Nursing Home,
Inc. (the Respondents) alleging that the Respondents had en-
gaged in certain unfair labor practices within the meaning of
Section 8(a)(1) and (5) of the National Labor Relations Act
(the Act). By answer dated November 22, 1994, the Re-
spondent denied the material allegations in the complaint and
raised certain affirmative defenses.A hearing was duly held before me in Watertown, NewYork, on January 10 and 11, 1995. Subsequent to the close
of the hearing, the General Counsel and the Respondents
filed briefs. Moreover, a petition for an injunction under Sec-
tion 10(j) of the Act was filed on January 12, 1995, by the
Board in the United States District court for the Northern
District of New York (Case 95±CV±54). By Memorandum,
Decision and Order dated May 13, 1995, United States Dis-
trict Chief Judge Thomas J. McAvoy granted the injunction.On the entire record and the briefs of the parties and onmy observation of the witnesses, I make the followingFINDINGSOF
FACTI. THEBUSINESSOFTHERESPONDENTS
It is undisputed and the evidence supports a finding thatat all times The House of the Good Samaritan d/b/a Samari-
tan Medical Center and Samaritan-Keep Nursing Home, Inc.
are not-for-profit corporations located in Watertown, New
York, engaged, respectively, in the operation of a hospital
providing health care and related services (Hospital) and the
operation of a nursing home providing skilled nursing serv-
ice, and are engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act, and have been health
care institutions within the meaning of Section 2(14) of the
Act.II. THELABORORGANIZATIONINVOLVED
Service Employees International Union, Local 721 is alabor organization within the meaning of Section 2(5) of the
Act. The Union has represented two separate bargaining
units, one of licensed practical nurses (LPN) employees em-
ployed at both the Hospital and the nursing home, the other
of technical employees employed only at the Hospital. There
are approximately 86 employees in the technician unit. I also
find that pursuant to Section 9(a) of the Act, the Union has
been and is the exclusive collective-bargaining representative
of the LPN unit and this unit constitutes a unit appropriate
for the purpose of collective bargaining within the meaning
of Section 9(b) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
The complaint alleges, in substance, that the Respondentsviolated Section 8(a)(1) and (5) of the Act by unlawfully as-
sisting in the promotion, presentation, and circulation of a
petition to decertify the Union, threatening to fire employees
even if they were represented by the Union, interrogating an
employee about his union membership activities and sym-
pathies, failing to furnish the Union with information and un-
duly delaying furnishing other information, withdrawing rec-
ognition of the Union as the exclusive collective-bargaining
representative of the technician unit and refusing to bargain
with the Union regarding this unit, and delaying bargaining
with the Union regarding the LPN unit.A. The EvidenceThe parties have a past history of collective bargainingduring which they jointly negotiated separate bargaining con-
tracts for each bargaining unit the latest of which expired on
October 31, 1994. Pursuant to the terms of those agreements,
the parties engaged in midterm negotiations in November
1993 and reached agreement on economic modifications to
the agreements although the expiration dates thereof re-
mained October 31, 1994.1According to the testimony of Jan-Marie Brown, a unionrepresentative, at a labor-management meeting on April 12,
1994, Timothy Ryan, the Respondents' director of human re-
sources, requested an early start to negotiations for a new
bargaining contract and the Union concurred. Brown told
Ryan that ``all [the Union] needs is dates'' for negotiations.
Ryan told Brown to call his office presumably for such
dates. Linda Palmer, an employee who was present at this
meeting testified similarly about Brown's remark to Ryan
about the need for negotiation dates. Brown testified that she
called Ryan's office several times in May 1994 but received
no return calls from Ryan.2Ryan denied that there was anydiscussion at this meeting with regard to negotiations for a
successor collective-bargaining agreement or prospective ne-
gotiation dates, although he admitted that the fact of the up-VerDate 12-JAN-9915:25 Jul 29, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31962apps04PsN: apps04
 394DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Peffer testified that she had no record of any calls from Brownto Ryan during the month of July 1994. Again, it would appear that
Brown left no message for Ryan regarding dates or anything else.4Brown testified that while she needed the information when re-quested in June 1994, the Union did not expect negotiations to com-
mence until September 1994. Ryan testified that the Respondents did
not expect negotiations to commence until October 1994.5According to the testimony of the Respondents' witnesses a goodportion of the worktime of these two supervisors are in patient care.
They also schedule work, evaluate employee's work and when appli-
cable discipline employees in this department.6Husted's duties did not normally take her into the cardio-pul-monary department.coming negotiations may have arisen in ``casual conversa-tion.''On June 14, 1994, at a labor-management meeting Brownagain asked Ryan for proposed dates for negotiations and
Brown informed her that he would get back to the Union
after he discussed dates with Dan Duggan, the Respondent's
director of nursing services. By letter dated June 27, 1994,
to the Respondents, the Union requested available dates for
bargaining starting no later than the first week in September
1994. The letter states that, ``If you would like to submit
dates that you or your representative would be available to
begin, it would be greatly appreciated.'' The letter also re-
quested certain information regarding both bargaining units.
This information when received is forwarded by the Union
to its International Union for analysis to assist in negotia-
tions.In late June or early July 1994, Duggan informed Brownthat approximately 15 to 20 mental health technicians were
being hired by the Hospital to work in a satellite facility. The
Union agreed to the Hospital's proposal that these mental
health technicians be included in the technical employees
unit.At the July 12, 1994 labor-management meeting to discussthe forthcoming negotiations, the Union accepted the Re-
spondents' proposal to dispense with labor-management
meetings during negotiations for the successor bargaining
agreements. The Union again requested possible negotiation
dates from the Respondents but received none. Brown called
Ryan several times for negotiation dates during July 1994
but was unsuccessful in reaching him.3In or about the mid-dle or end of July 1994, Ryan met with employee Carolyn
Husted, a member of the technician unit and learned about
a ``potential for a petition being circulated'' to decertify the
Union.By letter dated August 18, 1994, the Union again re-quested the Respondents for bargaining dates. By letter dated
August 23, 1994, the Respondents notified the Union that on
the preceding day a decertification showing of interest signed
by approximately 75 percent of the employees in the techni-
cian unit indicating that they no longer wished to be rep-
resented by the Union had been received. The Respondents
indicated that because of this it would be unlawful to nego-
tiate and sign a new bargaining contract regarding the techni-
cian unit. This letter informed the Union that the Respond-
ents had filed an RM petition with the Board requesting an
election. The Respondents also indicated that this did not af-
fect the LPN bargaining unit and requested negotiation dates
from the Union for a successor LPN agreement.By letter dated September 16, 1994, the Union again re-quested the information sought in its previous letter of June
27, 1994, and dates for the commencement of negotiations
for both bargaining units. The Respondents' response dated
September 20, 1994, informed the Union that no information
would be provided regarding the technician unit, nor would
any new collective-bargaining agreement be negotiated for
that unit. This letter did provide the information sought bythe Union regarding the LPN unit, however, and proposedseveral negotiation dates.4Brown testified that while the in-formation forwarded by the Respondents was sent to the
International Union, they did not receive an analysis thereof
because there was insufficient time to process the informa-
tion supplied before negotiations on a successor LPN agree-ment. The parties agreed to various dates in October 1994
and negotiations concerning a successor bargaining agree-
ment for the LPN unit was reached.The RM petition was filed by the Respondents with theBoard on August 25, 1994, accompanied by the signatures of
62 employees purportedly in the technician unit at the time.
On August 29, 1994, the Union filed the unfair labor practice
charge in the instant case. The RM petition was dismissed
by the Regional Director for Region 3 on November 16,
1994, because of reasonable cause to believe that the Re-
spondents had engaged in unfair labor practices in violation
of the Act that tainted the showing of interest. On January
6, 1995, the Board denied the Respondents' request for re-
view of the Regional Director's dismissal of the petition.The RM PetitionSometime in August 1994, but prior to August 11, 1994,employee Husted asked Brad Eves, director of the cardio-
pulmonary department, if she could meet with the employees
in his department. Eves agreed and suggested that the shift
change was the best time to meet with these employees. Eves
testified that while he did not ask Husted for the purpose of
the meeting nor did Husted offer a reason, he ``strongly sus-
pected'' that her purpose in requesting the meeting was to
discuss decertification of the Union with the employees in
his department.The cardio-pulmonary department of the Hospital has ashift overlap report system in which employees within the
department meet at the change of shifts, with those coming
off duty reporting to those coming on duty regarding the pa-
tients conditions under their care. This takes place in the
``Respiratory Office'' in the area of the conference table.
The office is approximately 30-foot square.Husted appeared at the cardio-pulmonary department atapproximately 2:50 p.m. on August 11, 1994, during the shift
report time within the department. There were approximately
10 bargaining unit employees present at and around the con-
ference table. Also present was Department Director Eves
and the two ``working supervisors,'' David Sauveur (day
shift) and Christene Fritton (evening shift).5Husted, whowas not employed in the cardio-pulmonary department, but
instead is employed in the radiology department, was intro-
duced by Eves who said she was there to speak to employees
in the department.6Eves then said to Sauveur and Fritton,``I'm not sure we should be here.'' Both Sauveur andVerDate 12-JAN-9915:25 Jul 29, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\31962apps04PsN: apps04
 395SAMARITAN MEDICAL CENTER7Eves' office is contained within the ``Respiratory Office.''8Evidence in the record indicates that it was hospital policy tokeep employees' home telephone numbers confidential. There is,
however, posted on the bulletin board in the cardio-pulmonary de-
partment the departmental work schedule with a list of employee
names and everyone's telephone numbers.9In an affidavit given to a Board agent during the investigatorystage of these proceedings, Ramie had stated that Eves said that he
was the only one ``that she had not reached to sign the petition.''Fritton, however, remained in the room during Husted's pres-entation.According to some of the General Counsel's witnesses,during the course of Husted's remarks, Eves was present in
the room a good deal of the time, except for going into hisoffice once and then returning. Eves denied this, however,
and insisted that he was in his office the entire time during
the meeting although on cross-examination he acknowledged
that he had left his door open and could observe some of the
employees in the room from his desk.7Husted explained that the reason she was there, was togain support for a decertification petition. Questions were
posed by the employees present and, in substance, Husted as-
serted that once a majority of the employees in the technician
unit signed the showing of interest she would present it to
the Hospital that would then withdraw recognition of the
Union as the bargaining representative of the technician unit,
and that no election would be necessary. Husted also told
employees that it was not possible to bring in another union
until a year had passed. One employee asked her whether,
without the Union, employees would be protected against
discriminatory discharge and Sauveur stated, ``McClennon,
we could fire you anyway. Sauveur also stated, ``without the
Union, I would not have to bother with scheduling employ-
ees, I could just tell them when to come in.'' These com-
ments appear, however, to have been uttered in a joking
manner according to witnesses testimony.During the meeting Husted circulated employee decerti-fication showing-of-interest sheets for employee signatures.
Seven bargaining unit employees signed the showing-of-in-
terest. It appears from the evidence that there were 22 signa-
tures added to the list after the Husted meeting. Thus, a ma-
jority of the bargaining unit employees had not signed the
showing-of-interest until after the Husted meeting.After Husted finished her presentation, several employeesincluding Pat Eckhard remained in the area to ask more
questions. Eves thanked Husted for her time and some em-
ployees proceeded to their normal patient care duties and
those who had completed their shifts left the Hospital.
Eckhard testified that Husted asked Eves as to when she
could contact those employees who were not present at the
meeting, with Husted and Eves then proceeding over to look
at the department work schedule listed on the bulletin board.
Eves told her that he would apprise those employees in the
unit who were not scheduled to work that shift, that Husted
wanted to speak to them. Eckhard mentioned the mental
health technical employees and asked Husted if they were in-
cluded in the technician unit and as to whether Husted had
contacted them. After Husted said she had not, Eves inter-
jected that she should look into this.Although employees testified that they had participated inemployer sponsored in-service training or presentations, they
could not recall a presentation being given of this nature in
the past in the cardio-pulmonary department. Moreover, the
type of solicitations within the department previously had en-
compassed donations for employees, Girl Scout cookies and
the like.Eckhard testified that the next day, August 12, 1994, whileat work in the cardio-pulmonary department, Thomas
Halloran came into the department and asked if there wasanybody present who had not signed the decertificationshowing-of-interest. Halloran, employed in the radiology de-
partment, as was Husted, had the showing-of-interest sheets
with him. Eves, who was present, advised Halloran that Judy
Keller, who had been on vacation when Husted had made
her presentation to the cardio-pulmonary employees, was still
on vacation, and added that he would let employees know
who weren't there that Husted and Halloran had a petition
and that anyone who wanted to sign it could contact them.Francis Ramie, a respiratory therapy technician in thecardio-pulmonary department testified that on August 16,
1994, he was apprised by another employee in the depart-
ment that Husted had telephoned him and would call back.
Later that morning Eves told Ramie that, ``Husted had been
trying to get a hold of me to sign the petition for the techs
to get decertified from the union.'' Eves indicated to Ramie
that he had given Husted his telephone number the day be-
fore8and that Ramie was the only one in the department thathad not signed the petition.9Although Ramie testified thatthere were other employees present when this took place in-
cluding Sue Houston and David Sauveur, they were not in-volved in this conversation with Eves. Ramie did not respond
to Eves and a few minutes later Eves approached him and
repeated that Husted was trying to contact him. Eves testified
that he could not recall any such exchange.Later that morning Husted called Ramie in the cardio-pul-monary department and told Ramie that ``she was circulating
a petition to decertify the techs from the union.'' When
Ramie asked Husted, in affect, as to who actually wanted
this, Husted stated that she and Lyle Picard, in X-ray, had
initiated the petition, and she suggested that Ramie speak to
``Tim Ryan, if I wanted to, over this matter,'' which Ramie
said he would do. During this conversation, Sauveur and
Eves were present in the room.On expiration of the collective-bargaining agreement con-cerning the technical employees unit on October 31, 1994,
the Respondents withdrew recognition of the Union regard-
ing the technician unit.B. Analysis and Conclusions1. Withdrawal of recognitionThe complaint alleges that about August 23, 1994, the Re-spondents withdrew their recognition of the Union as the ex-
clusive collective-bargaining representative of the technician
unit in violation of Section 8(a)(1) and (5) of the Act. The
Respondents deny these allegations.In Hospital Employees District 1199P v. NLRB, 864 F.2d1096, 1101±1102 (3d Cir. 1989), the United States Court of
Appeals for the Third Circuit stated:A union chosen by an appropriate bargaining unit ispresumed to have the continued support of the majority
of its members. See Fall River Dyeing, 107 S. Ct. atVerDate 12-JAN-9915:25 Jul 29, 1999Jkt 183525PO 00000Frm 00004Fmt 0610Sfmt 0610D:\NLRB\319\31962apps04PsN: apps04
 396DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10Enfd. 837 F.2d 1088 (5th Cir. 1988).11Enfd. 814 F.2d 653 (2d Cir. 1987), cert. denied 483 U.S. 1021(1987).12I credit the account of this meeting as given by the GeneralCounsel's witnesses. They testified in a forthright manner and this
testimony was generally consistent with each others. Additionally,
while many of those witnesses previously held positions as employee
representatives of the Union, Eckhard and McLennon did not. Be-
cause they are currently employed by the Respondent and gave their
testimony adverse to the Respondents at considerable risk of eco-
nomic reprisal, their testimony was contrary to their best interests
and therefore not likely to be false. Georgia Rug Mills, 131 NLRB1304 (1961). This is not to say that I found the testimony of the
Respondents' witnesses to be totally unbelievable, but based on the
demeanor of the witnesses and other facts in the record, I found the
General Counsel's witnesses more credible. For example, Respond-
ents' witness, Amy Cowles, seemed forgetful and parts of her testi-
mony did not support that of other witnesses of both parties. Cowles
stated that Eves did not introduce Husted at the meeting on August
11, 1994, while all the other witnesses said he did.2233; NLRB v. Burns International Security Service,Inc., 406 U.S. 272, 279 fn. 3 (1972).... 
The purposebehind this presumption is to promote stability in the
collective bargaining relationship and hence industrial
peace. See Fall River Dyeing, 107 S. Ct. at 2233.``Where an employer remains the same, a Board certifi-
cation carries with it an almost conclusive presumption
that the majority representative status of the union con-
tinues for a reasonable time, usually a year. After this
period, there is a rebuttable presumption on majority
representation.'' Burns, 406 U.S. at 279 fn. 3 (citationsomitted). After the initial year, the question of whether
the presumption of majority support has been rebutted
is recast in terms of whether the employer ``has reason-
able, good faith grounds for believing that the union
has lost its majority status'' after a collective bargain-
ing agreement has expired. International Association ofBridge, Structural & Ornamental Iron Workers, Local
3 v. NLRB, 843 F.2d 770, 772 (3d Cir. 1988), cert. de-nied 109 S.Ct. 222 (1988).In order to show good faith doubt, the employermust produce evidence probative of a change in em-
ployee sentiment. This is a difficult burden to meet. For
example, the fact that an employee has crossed a picket
line is not evidence that the employee has abandoned
the union. NLRB v. Frick Co., 423 F.2d 1327, 1333±1334 (3d Cir. 1970). Similarly, we have declined to ac-
cept testimony proffered by an employer's representa-
tive based on his subjective conclusions about change
in sentiment. Toltec Metals, Inc. v. NLRB, 490 F.2d1122, 1125 (3d Cir. 1974). In sum, for an employer``[t]o meet this burden `requires more than an employ-
er's mere mention of [its good faith doubt] and more
than proof of the employer's subjective frame of mind.'
What is required is a `rational basis in fact.''' Toltec,490 F.2d at 1125 (bracketed statement in original)
quoting NLRB v. Risk Equipment Co., 407 F.2d 1098,1101 (4th Cir. 1969); see also Frick, 423 F.2d at 1331.Moreover, another criterion to the professing of a good-faith doubt of the union's majority status is that this claim
must be raised in a context free of illegal antiunion activities
or conduct by the employer aimed at causing disaffection
from the union. Davies Medical Center, 303 NLRB 195(1991); Celanese Corp. of America, 95 NLRB 664 (1951).The Board has long held that an employer violates the Act
when it withdraws recognition after providing unlawful as-
sistance to employees attempting to remove a union or their
collective-bargaining representative. Lee Lumber & BuildingMaterial Corp., 306 NLRB 408 (1992). As the Board statedin Hearst Corp., 281 NLRB 113 (1986):10Decertification petition, of the type signed by theemployees here, will generally be sufficient to cast
doubt on a union's continued majority status if signed
by a majority of the employees, and will afford an em-
ployee a reasonable basis for withdrawing recognition
from a labor organization, provided that, prior thereto,
the employer has not engaged in conduct designed to
undermine employee support for, or cause disaffection
with, the union.The Act requires that an employer not give illegal assist-ance to or control a decertification drive or risk tainting the
resulting decertification petition. Tyson Foods, Inc., 311NLRB 552 (1993). As the Board stated in Manhattan Eye,Ear & Throat Hospital, 280 NLRB 113 at 114 (1986):11In this regard, we note that an employer does notviolate the Act merely by providing employees with in-
formation on how to resign from the union ``as long as
the employer makes no attempt to ascertain whether
employees will avail themselves of this right nor offers
any assistance, or otherwise creates a situation where
employees would tend to feel peril in refraining from
such revocation.'' R.L. White Co
., 262 NLRB 575,576 (1982).This illegal assistance includes the involvement of super-vision in the soliciting of employee signatures. Tyson Foods,supra; Davies Medical Center, supra.Furthermore, when an employer has committed unfairlabor practices in connection with an employee decertifica-
tion effort, the Board does not require proof of how many
employees were exposed to or were aware of the employer's
illegal conduct. Manhattan Eye, Ear & Throat Hospital,supra at 115 fn. 7. Also, the Board will not inquire whether
such conduct actually coerced employees to withdraw their
union support and any ambiguity as to whether employees
would independently have arrived at the same decision
would be decided against the employer engaging in the mis-
conduct. Hearst Corp., supra.In applying the above principals to the facts in this case,at the August 11, 1994 meeting with employees in the
cardio-pulmonary department, it was Brad Eves, the director
of that department, who introduced Carolyn Husted to the
employees. Also present were the department's two subordi-
nate supervisors, David Sauveur and Christine Fritton. The
presence of Eves, Sauveur, and Fritton at the Husted meet-
ing, at which they could observe the employees signing of
the showing-of-interest, reasonably would create the impres-
sion among the employees present, that the Respondents
were not only actively involved in the decertification effort
but were also monitoring who had signed.12It is interestingto note, and I believe supports the above conclusion, that
after introducing Husted to the employees in his department,VerDate 12-JAN-9915:25 Jul 29, 1999Jkt 183525PO 00000Frm 00005Fmt 0610Sfmt 0610D:\NLRB\319\31962apps04PsN: apps04
 397SAMARITAN MEDICAL CENTER13I find that this constituted unlawful interrogation of Ramie inviolation of Sec. 8(a)(1) of the Act. Eves' actions reasonably tended
to restrain, coerce, and interfere with Ramie's rights guaranteed
under Sec. 7 of the Act. Not only did Eves convey to Ramie the
Respondents' interest and participation in the decertification process
as indicated above, but also their interest in what Ramie intended
to do regarding his union sympathies and loyalties.Eves remarked that perhaps he, Sauveur and Fritton shouldnot be in attendance there.Moreover, the comments made by Sauveur in response toemployee questions directed to Husted, not to him, i.e., that
the Respondents could fire employees regardless of the
Union, and that employees scheduling would be easier with-
out the presence of the Union, also tended to demonstrate to
the employees present that he was actively participating in
the course of the meeting, and that the Respondents were fa-
cilitating the decertification process and were interested in its
outcome. Moreover, this also could reasonably tend to make
the employees feel in peril if they refrained from signing the
petition. Erickson's Sentry of Bend, 273 NLRB 63 (1984).Thus the participation and observation by Supervisors Sau-
veur and Fritton and the involvement of Director Eves, not
only in introducing Husted, but his subsequent efforts to as-
sist Husted and Halloran in contacting other employees in his
department who did not attend the August 11, 1994 meeting
with Husted, tainted the showing-of-interest and cannot be
used to support a claim by the Respondents of a good-faith
doubt of continuing majority by the Union. The finding of
a violation in this regard is not predicated on a finding of
actual coercion, but rather, on the tendency of such conduct
to interfere with the employees' exercise of their protected
rights under Section 7 of the Act.As regards the statements made by Sauveur at the Hustedmeeting on August 11, 1994, even if made in a joking man-
ner, these were inherently coercive inasmuch as the employ-
ees were in a setting where their lack of support for the de-
certification effort would be conspicuous. Ethyl Corp., 231NLRB 431 (1977). Sauveur's remarks therefore violated Sec-
tion 8(a)(1) of the Act because they interfered with, re-
strained, and coerced employees in the exercise of their
rights under Section 7 of the Act.Similarly, Eves' efforts to facilitate contact between Hust-ed and Ramie had a tendency to be coercive. On about Au-
gust 16, 1994, Eves twice told Ramie that Husted was trying
to contact him because he was the only employee she had
not reached to sign the petition.13Eves also informed Ramiethat he had given Husted, Ramie's home telephone number
notwithstanding a Hospital policy that sought to keep this in-
formation confidential. The very fact that Eves indicated to
Ramie a knowledge that all employees but Ramie had been
contacted regarding the decertification effort tended to con-
vey the unmistakable impression that Eves was actively in-
volved in assisting the decertification drive.The Respondents in their brief point to the Board's deci-sion in Choctawhatchee Electric Cooperative, 274 NLRB595 (1985), in support of their contention that no unlawful
conduct occurred regarding the decertification petition. In
Choctawhatchee Electric supra, a supervisor and three em-ployees were sitting in a breakroom when another employeeentered the room and began soliciting signatures for a decer-
tification petition. It was established that the supervisor, as
was his custom, was in the breakroom to give out work as-signments and not for the purpose of surveillance nor was heengaged in surveillance in violation of the Act. In citing
Choctawhatchee Electric, as similar to the facts in this casethe Respondents assert that Sauveur and Fritton were work-
ing supervisors and were in the cardio-pulmonary department
room during the Husted meeting as they were each day at
shift changing time to perform their regular duties. In
Choctawhatchee Electric, however, the supervisor involveddid nothing with regard to the solicitation of signatures while
in the instant case the supervisors were or gave the impres-
sion that they were assisting in the process of soliciting sup-
port for the decertification process, i.e., Eves introduced
Husted to the gathered employees and Sauveur made com-
ments that tended to indicate participation in the meetings
content.From all of the above, I find and conclude that the Re-spondents' assistance and conduct in relation to the decerti-
fication effort fatally tainted the showing-of-interest and
could not serve as a basis for the Respondents to withdraw
their recognition of the Union as the bargaining representa-
tives of the Respondents' employees in the technician unit.
Therefore, the Respondents' withdrawal of recognition of the
Union violated Section 8(a)(1) and (5) of the Act. DaviesMedical Center, supra; Manhattan Eye, Ear & Throat Hos-pital, supra; Erickson's Sentry of Bend, supra.2. The duty to provide informationThe complaint alleges that the Respondents violated Sec-tion 8(a)(1) and (5) of the Act by failing to furnish the Union
with information requested by the Union relative to the tech-
nician unit, and also unduly delayed furnishing the Union
with requested information regarding the LPN unit. The Re-
spondents denied these allegations.It is well established that a labor organization which hasan obligation under the Act to represent employees in a bar-
gaining unit with respect to wages, hours, and working con-
ditions, including collective bargaining, is entitled, by oper-
ation of the statute, on appropriate request, to such informa-
tion as may be relevant to the proper performance of that
duty. NLRB v. Acme Industrial Co., 385 U.S. 432 (1967).Where the requested information concerns items and condi-
tions of employment relating to employees in the bargaining
unit represented by the union, the information is presump-
tively relevant to the union's representative function. GeorgeKoch & Sons, Inc., 295 NLRB 695 (1989); San Diego News-paper Guild v. NLRB, 548 F.2d 863 (9th Cir. 1977). TheBoard uses a liberal discovery-type standard to determine
whether the information is relevant, or potentially relevant to
require its production. NLRB v. Acme Industrial Co., supra;W-L Molding Co., 272 NLRB 1239 (1984). In evaluating therelevance of broad categories of requested information the
Board stated in Ohio Power, 216 NLRB 987 (1975), enfd.531 F.2d 1381 (6th Cir. 1976):Where the information sought covers the terms andconditions of employment within the bargaining unit,
thus involving the core of the employer-employee rela-
tionship, the standard of relevance is very broad, and no
specific showing is normally required.In the instant case it is clear that the Union's request forwage and benefit, workload and staffing, and financial dataVerDate 12-JAN-9915:25 Jul 29, 1999Jkt 183525PO 00000Frm 00006Fmt 0610Sfmt 0610D:\NLRB\319\31962apps04PsN: apps04
 398DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
regarding the technical and LPN bargaining units made in itsJune 27, 1994 letter to the Respondents was relevant and the
Respondents really do not dispute this. The Respondents as-
sert, however, that they never refused to provide the re-
quested information for the technician unit because they were
not legally bound to do so because they had received an em-
ployee petition ``disavowing continued representation by the
Union on August 23, 1994.'' Henessey Products, 273 NLRB1511 (1985). In view of the fact that I found that the Re-
spondents unlawful conduct tainted the employee petition
and that their withdrawal of recognition of the Union as the
bargaining representative of the technician unit employees
was in violation of Section 8(a)(1) and (5) of the Act, I find
and conclude that the Respondents violated Section 8(a)(1)
and (5) of the Act by failing to provide the requested infor-
mation to the Union concerning the technician unit. NLRB v.Gulf Atlantic Warehouse Co., 291 F.2d 475 (5th Cir. 1961);NLRB v. Fitzgerald Mills Corp., 315 F.2d 260 (2d Cir.1963), cert. denied 375 U.S. 834 (1963). In a somewhat indi-
rect way, also see Davies Medical Center, supra.As regards the Union's requisition for information regard-ing the LPN unit employees contained in its letter to the Re-
spondents dated June 27, 1994, this letter was received by
the Respondents on July 6, 1994. The Respondents provided
the requested information to the Union on September 20,
1994. The General Counsel asserts that this was an undue
delay in furnishing the Union with the information in viola-
tion of the Act. In Good Life Beverage Co., 312 NLRB1060, 1062 fn. 9 (1993), the Board stated:Indeed, it is well established that the duty to furnishrequested information cannot be defined in terms of a
per se rule. What is required is a reasonable good faith
effort to respond to the request as promptly as cir-
cumstances allow.Moreover, when requested information is presumptively rel-evant or has been demonstrated to be relevant, the burden
shifts to the respondent to establish that the information is
not relevant, does not exist, or for some other valid and ac-
ceptable reason cannot be furnished to the requesting party.
Somerville Mills, 308 NLRB 425 (1992); Postal Service, 276NLRB 1282 (1985). In evaluating the promptness of the in-
formation requested, the Board will consider the complexity
and extent of the information sought, it availability and the
difficulty in retrieving the information. Postal Service, 308NLRB 547 (1992).The Respondents assert that they did not expect negotia-tions to commence until October 1994, 3 months subsequent
to the Union's June 27, 1994 request for information, the
Union failed to inform the Respondents of any urgency in re-
ceiving the information, Ryan was busy with other matters
and both he and other relevant employees were in part on
vacation during this period, and that the information sought
was not readily available in explaining the delay in providing
the Union with the requested information.The Respondents did not adequately prove, however, thatthe requested information was not readily available and in
fact never raised this with the Union, nor did they show that
the information sought was overly burdensome. Yeshiva Uni-versity, 315 NLRB 1245 (1994); Kroger Co., 226 NLRB 512(1976). Moreover, the record does not establish that the in-formation sought was not readily available from the Re-spondents' records nor voluminous or extensive to justify
any undue delay in complying wit the Union's request.
Tower Books, 273 NLRB 671 (1984). Additionally, neitherRyan's perception that the negotiations were to commence in
October 1994 or that he considered other matters more im-
portant or urgent justifies the undue delay in providing the
Union with the requested information. Bundy Corp., 292NLRB 671 (1989).Nor did the Respondents allege or prove as a defense thatthe Union already had in its possession, in the form of
monthly reports supplied to it by the Respondents, the means
from which the Union itself could obtain the sought after in-
formation. See Hospitality Care Center, 307 NLRB 1131(1992); Illinois-American Water Co., 296 NLRB 715 (1989);Beef Packers, 193 NLRB 1117 (1971). Also, while it is truethat the Union did not inform the Respondents that it re-
quired the information so that the International Union could
provide it with an analysis prior to the commencement of ne-
gotiations to assist in the collective-bargaining process, yet
had the Respondents promptly and timely complied with the
Union's request and the Respondents duty to do so, the
Union would not have been disadvantaged in not receiving
the analysis in time to assist in the negotiation process.From all the above, I find and conclude that by unduly de-laying providing the Union with relevant information it re-
quested regarding the LPN unit for approximately 2±3
months, the Respondents impeded the Union's preparations
for the upcoming negotiations with it and in general inter-
fered with the Union's ability to represent the LPN unit em-
ployees, in an informed and effective manner and thereby
violated Section 8(a)(1) and (5) of the Act. Bundy Corp.,supra; Postal Service, supra; Tower Records, supra.Additionally, in view of my above finding that the Re-spondents violated Section 8(a)(1) and (5) by unlawfully
withdrawing their recognition of the Union as the bargaining
representative of their employees in the technician unit, their
refusal to furnish the Union with relevant information re-
quested regarding this unit also constitutes a violation of
Section 8(a)(1) and (5) of the Act. NLRB v. Gulf AtlanticWarehouse Co., 291 F.2d 475 (5th Cir. 1961); FitzgeraldMills Corp., 313 F.2d 260 (2d Cir. 1963), cert. denied 375U.S. 834 (1963); Boston Herald-Traveler, 210 F.2d 234 (1stCir. 1954), enfd. 102 NLRB 627 (1953).3. Additional 8(a)(1) and (5) allegationsThe complaint alleges that the Respondents unlawfully de-layed contract negotiations regarding the technician and LPN
units and thereby violated Section 8(a)(1) and (5) of the Act
by failing and refusing to bargain with the Union. The Re-
spondents deny these allegations.Section 8(d) of the Act requires that parties to collectivebargaining ``confer in good faith with respect to wages,
hours, and other terms and conditions of employment.'' Pre-
liminary arrangements for bargaining are considered manda-
tory subjects of bargaining and include the setting of dates
for negotiations. General Electric Co., 173 NLRB 253(1968), enfd. 412 F.2d 512 (2d Cir. 1969).The record indicates that the Union at labor-managementmeetings and in letters to the Respondents, requested bar-
gaining dates from the Respondents for the commencementVerDate 12-JAN-9915:25 Jul 29, 1999Jkt 183525PO 00000Frm 00007Fmt 0610Sfmt 0610D:\NLRB\319\31962apps04PsN: apps04
 399SAMARITAN MEDICAL CENTER14I credit the testimony of Brown to the effect that the Union re-quested bargaining dates at the April±June 1994 labor-management
meetings with the Respondent. She testified in a forthright and clear
manner. I also dispute the Respondents' contention that the Union's
June 27, 1994 letter did not contain a specific request for bargaining
dates. The facts in this case render ingenuous that contention, espe-
cially in view of the prior request for bargaining dates.of negotiations.14The Respondents failed to comply withthese requests regarding the technician unit employees. Hav-ing previously found that the Respondents unlawfully with-
drew recognition of the Union as the bargaining representa-
tives of the technician unit employees, I find that their re-
fusal to provide bargaining dates to the Union for the com-
mencement of negotiations for a successor contract for the
technician unit employees violated Section 8(a)(1) and (5) of
the Act. General Electric; supra; Lee Lumber, supra.The Respondents also delayed providing bargaining datesfor the LPN unit negotiations. The Union had requested that
negotiations begin in September 1994, and it had been
agreed between the parties to not hold labor-management
meetings after July 1994 in anticipation of the commence-
ment of negotiations. The Respondents have not adequately
explained the 2±3 months delay in providing bargaining
dates for the LPN unit negotiations. Under the circumstances
present in this case, I therefore find and conclude that the
Respondents unlawfully delayed providing barraging dates
for the LPN unit negotiations in violation of Section 8(a)(1)
and (5) of the Act.IV. THEEFFECTOFTHEUNFAIRLABORPRACTICES
ONCOMMERCE
The activities of the Respondents set forth in section III,above, found to constitute unfair labor practices occurring in
connection with the operations of the Respondents described
in section I, above, have a close, intimate, and substantial re-
lationship to trade, traffic, and commerce among the several
States and tend to lead to labor disputes burdening and ob-
structing commerce and the free flow thereof.THEREMEDYHaving found that the Respondents have engaged in cer-tain unfair labor practices, I shall recommend that it cease
and desist therefrom and take certain affirmative action de-
signed to effectuate the policies of the Act.The Respondents shall be ordered to furnish the Unionwith the information it requested regarding the technician
unit employees in a timely and reasonably diligent manner.Having found that the Respondents have refused to meetand bargain with the Union in violation of Section 8(a)(1)
and (5) of the Act with regard to the technician unit, it will
be ordered to cease and desist therefrom and, on request, to
bargain collectively in good faith with the Union as the ex-
clusive representative of all the employees in the appropriate
unit, and, in the event an understanding is reached, to em-
body such understanding in a signed agreement. See Winn-Dixie Stores, 243 NLRB 972 (1979). In addition, the Re-spondents shall maintain in effect the terms and conditions
of employment specified in the now-expired collective-bar-
gaining agreement concerning the technician unit unless and
until the Respondents and the Union agree otherwise, or until
the parties bargain to a legitimate impasse. The parties havenegotiated and signed a successor collective-bargainingagreement regarding the LPN unit.As the complaint does not allege any unilateral changesafter the Respondents unlawful withdrawal of recognition,
the issue was not litigated, and no unilateral change finding
was made by me, I therefore provide no make-whole relief.
Davies Medical Center, supra.Because of the nature of the unfair labor practices foundherein, and in order to make effective the interdependent
guarantees of Section 7 of the Act, I recommend that the Re-
spondents be ordered to refrain from in any like or related
manner abridging any of the rights guaranteed employees by
Section 7 of the Act. The Respondent should also be re-
quired to post the customary notice.CONCLUSIONSOF
LAW1. The House of the Good Samaritan d/b/a SamaritanMedical Center and Samaritan-Keep Nursing Home, Inc. are
and have been at all times material employers engaged in
commerce within the meaning of Section 2(2), (6), and (7)
of the Act.2. Service Employees International Union, Local 721 is alabor organization within the meaning of Section 2(5) of the
Act.3. The following employees of the Respondents (the tech-nician unit) constitute a unit appropriate for the purposes of
collective bargaining within the meaning of Section 9(b) of
the Act:The unit described in Article I of the most recentlyexpired collective bargaining agreement between the
Respondent and the Union, effective January 16, 1993
through October 31, 1994.4. The following employees of the Respondents (the LPNunit) constitute a unit appropriate for the purposes of collec-
tive bargaining within the meaning of Section 9(b) of the
Act:The unit described in Article I of the most recentlyexpired collective bargaining agreement between the
Respondents and the Union, effective January 16, 1993
through October 31, 1994.5. At all times material, the Union has been, and is now,the exclusive bargaining representative of all employees in
the appropriate units set forth above, for the purpose of col-
lective bargaining within the meaning of Section 9(a) of the
Act.6. By supervisors providing unlawful assistance in the pro-motion, presentation, and circulation of a petition to decertifythe Union as the technician unit employees collective-bar-
gaining representative the Respondents have violated Section
8(a)(1) of the Act.7. By withdrawing and withholding recognition of theUnion as the exclusive representative of its technician unit
employees in the appropriate unit, the Respondents have re-
fused to bargain with the Union in violation of Section
8(a)(1) and (5) of the Act.8. By threatening employees that the Respondents couldfire them even if the employees were represented by the
Union, the Respondents have violated Section 8(a)(1) of the
Act.VerDate 12-JAN-9915:25 Jul 29, 1999Jkt 183525PO 00000Frm 00008Fmt 0610Sfmt 0610D:\NLRB\319\31962apps04PsN: apps04
 400DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
15If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.16If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''9. By coercively interrogating employees about their unionmembership, activities, and sympathies, the Respondents
have violated Section 8(a)(1) of the Act.10. By failing and refusing to furnish the Union with rel-evant information and bargaining dates for negotiations in
connection with the technician unit employees in the appro-
priate unit described above, the Respondents have failed and
refused to bargain with the Union in violation of Section
8(a)(1) and (5) of the Act.11. By failing and refusing to timely furnish the Unionwith relevant requested information and bargaining dates for
negotiations regarding the LPN unit employees in the appro-
priate unit described above, the Respondents have failed and
refuse to bargain with the Union in violation of Section
8(a)(1) and (5) of the Act.12. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended15ORDERThe Respondents, The House of the Good Samaritan d/b/aSamaritan Medical Center and Samaritan-Keep Nursing
Home, Inc., Watertown, New York, its officers, agents, suc-
cessors, and assigns, shall1. Cease and desist from
(a) Assisting employees in the promotion, presentation,and circulation of a petition to decertify Service Employees
International Union, Local 721 as the exclusive collective-
bargaining representative of employees in the technician unit
found appropriate for the purpose of collective bargaining
within the meaning of Section 9(b) of the Act.(b) Withdrawing recognition from, and refusing to bargaincollectively with, the Union as the exclusive representative of
the employees in this appropriate technician unit.(c) Refusing to furnish any information, in a timely andreasonably diligent manner, requested by the Union that is
relevant and necessary to its role as the exclusive bargaining
representative of employees in the appropriate technician
unit.(d) Unduly delaying the furnishing of information re-quested by the Union that was relevant and necessary to its
role as the exclusive bargaining representative of the employ-
ees in the appropriate LPN unit.(e) Refusing to bargain in good faith with the Union asthe exclusive bargaining representative of the employees in
the appropriate technician unit by failing to provide bargain-
ing dates, in a timely and reasonably diligent fashion, for the
commencement of negotiations towards a successor collec-
tive-bargaining agreement.(f) Refusing to bargain in good faith with the Union as theexclusive bargaining representative of the employees in the
appropriate LPN unit by unduly delaying providing the
Union with bargaining dates for the commencement of nego-
tiations toward a successor collective-bargaining agreement.(g) Coercively interrogating employees about their unionactivities and support.(h) Threatening employees with discharge even if theywere represented by the Union.(i) In any other manner restraining or coercing employeesin the exercise of the rights guaranteed them by Section 7
of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Recognize and bargain with the Union as the exclusiverepresentative of the employees in the appropriate bargaining
technician unit.(b) On request, provide the Union with relevant bargaininginformation that it previously requested in a June 27, 1994
letter for the technician unit.(c) On request, provide the Union in a timely and reason-ably diligent fashion with bargaining dates for the com-
mencement of negotiations concerning the technician unit.(d) Post at both The Hospital of the Good Samaritan d/b/aSamaritan Medical Center facility and the Samaritan-Keep
Nursing Home, Inc. facility in Watertown, New York, copies
of the attached notice marked ``Appendix.''16Copies of thenotice, on forms provided by the Regional Director for Re-
gion 3, after being signed by the Respondents' authorized
representatives, shall be posted by the Respondents imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Respondents to ensure that the notices are not
altered, defaced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondents have
taken to comply.VerDate 12-JAN-9915:25 Jul 29, 1999Jkt 183525PO 00000Frm 00009Fmt 0610Sfmt 0610D:\NLRB\319\31962apps04PsN: apps04
